DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This first non-final action is in response to applicant’s original filing of 01/27/2021.
	Claims 1-20 are currently pending and have been examined.
Claim Objections
Claim 15 is objected to because of the following informalities:  at lines 8-9 the limitation “wherein the plurality of moving objects capable of platooning travel based on platooning information of the intelligent transportation system infrastructure” appears to have a typographical error and is missing “is” between “platooning travel” and “based”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 15 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does the claim fall within one of the statutory categories?  Yes.  Claim 1 recites a method of controlling an autonomous mobile object into a platooning state, involving receiving path information, checking a group of mobile objects, and transmitting platooning information.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 15 recites the limitation of 
checking a group of the plurality of moving objects capable of platooning based on the received moving path information; 
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and is therefore an abstract idea. Particularly, a person can mentally verify that the group is permitted to travel the route under platooning based on provided/received information. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person can mentally determine if platooning is permitted along a received route for a group. Thus, the claim recites a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  The claim does not recite additional elements that integrate the judicial exception into a practical application. 

With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 15 recites the additional limitations of:
receiving moving path information from a plurality of moving objects approaching within a preset range; 
and transmitting platooning information of the group of the plurality of moving objects capable of platooning, wherein the plurality of moving objects capable of platooning travel based on platooning information of the intelligent transportation system infrastructure. 

The receiving step is recited at a high level of generality (i.e. as a general means of receiving moving path information), and amounts to mere data gathering, which is a form of extra-solution activity.  The transmitting step is also recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 15 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. The “receiving” and “transmitting” steps of communicating data or information has been defined as well-understood, routine, and conventional, i.e. WURC, activities performed by computers, processors, and devices of similar computational function according to MPEP 2106.05(d)(II). The intelligent transportation system merely automates the method. Therefore, the claim does not recite additional elements that amount to significantly more than the judicial exception.
CONCLUSION
Thus, since claim 15 is: (a) directed towards an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 15 is directed towards non-statutory subject matter.
Dependent claims 16-20 further limit the abstract idea presented in claim 15 without integrating the abstract idea into practical application or adding significantly more. Claims 16-20 recite limitations that elaborate the kinds of information used in the “checking” step – including satisfaction information, size and/or braking characteristics, residual travel distance, operation characteristics, and traffic congestion – and grouping the autonomous mobile objects based on those criteria. These limitations only further direct the claimed invention toward the mental process and do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 
As such, claims 15-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (WO 2013165297 A1) in view of Kim (US 20200150684 A1). Later references also include Kim as an inventor, so for purposes of clarity Kim (US 20200150684 A1) will be referred below as Kim (US1)
Regarding claim 1, Sandberg discloses a method of performing platooning by a moving object (see at least abstract), the method comprising: 
setting a moving path (see at least page 8, lines 8-19); 
determining whether platooning is allowed (see at least page 8, line 8- page 9, line 6); 
transmitting moving path information to a first intelligent transportation system infrastructure when the moving object of a plurality of moving objects approaches a preset range of the first intelligent transportation system infrastructure (see at least page 6, lines 2-15); 
and receiving platooning information from the first intelligent transportation system infrastructure (see at least pages 8, line 26- page 9, line 6); 
performing platooning based on the platooning information (see at least page 9, lines 20-30 and page 11, line 24-page 12, line 13), 
wherein the first intelligent transportation system infrastructure groups ones of the moving objects capable of platooning from among the plurality of moving objects (see at least page 6, line 25 – page 7, line 24). 
Sandberg does not explicitly teach that the grouping is based on the moving path information received from each of the plurality of moving objects or that the platooning is specifically directed to autonomous vehicles. 
However, Kim (US1) is directed toward the platooning of autonomous vehicles (see at least abstract), and teaches performing platooning based on the platooning information, wherein the first intelligent transportation system infrastructure groups ones of the moving objects capable of platooning from among the plurality of moving objects based on the moving path information received from each of the plurality of moving objects (see at least paragraphs [0200-0202] and Fig. 12).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the automated platooning functions of Kim (US1) into the platoon formation systems methods of Sandberg because both are directed to enhancing the capabilities of vehicle platooning. While Kim (US1) is directed to autonomous platooning and Sandberg is directed to manual platooning, Sandberg presents methods that predate Kim (US1) and are applicable to platooning autonomous vehicles. Therefore, it would be analogous to replace the manual vehicles presented in Sandberg with the autonomous vehicles presented in Kim (US1). One of ordinary skill in the art would be motivated to do this to help autonomous vehicles perform automated platooning.
Regarding claim 2, Sandberg discloses the platooning is performed from the first intelligent transportation system infrastructure to a common path of the grouped moving objects (see at least page 8, lines 8-19).
Regarding claim 3, Sandberg discloses, when the moving object performs platooning from the first intelligent transportation system infrastructure to a second intelligent transportation system infrastructure based on the platooning information, the moving object performs platooning with another moving object based on the second intelligent transportation system infrastructure (“The figure includes another roadside unit "P2" which, in this embodiment, comprises the relaying unit. According to one embodiment, the roadside units "P 1 " and "P2" are adapted so as to communicate wirelessly with vehicles by means of so-called vehicle-to- infrastructure communication. … The results can, for example, be displayed as an automatic message in the form of a text message via a display in the driver instrument panel, which message is communicated by the relaying unit to the vehicle "1" when the vehicle "1" passes or is in proximity to roadside unit "P2". The roadside unit "P2" is then adapted so as to identify that the vehicle "1" is passing or is in proximity to the roadside unit "P2".” The Examiner interprets from these passages that the relaying unit P2 is as capable of communicating with the first vehicle “1” as the identifying unit P1, and in fact can be used to identify like the identifying unit P1. See at least pages 8 and 9, lines 21-32 and 1-6 respectively and Fig. 2).
Regarding claim 5, Sandberg does not disclose, when a group for platooning is set based on the first intelligent transportation system infrastructure, the moving object which has first transmitted the moving path information to the first intelligent transportation system infrastructure based on a preset point in time is selected as a leader moving object of the group. 
However, Kim (US1) teaches, when a group for platooning is set based on the first intelligent transportation system infrastructure, the moving object which has first transmitted the moving path information to the first intelligent transportation system infrastructure based on a preset point in time is selected as a leader moving object of the group (see at least paragraphs [0099] and [0224-0225]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate leadership assignment based on communication in Kim (US1) into the platooning system of Sandberg because both inventions are directed to enhancing the capabilities of vehicle platooning. This would help the system form platoons more efficiently by granting leadership to the first object that entered the range of the intelligent transportation system or its units.
Regarding claim 6, Sandberg discloses transmitting the moving path information to the first intelligent transportation system infrastructure comprises providing the first intelligent transportation system infrastructure with type information of the moving object for determining whether it is possible to lead platooning (Figure 1 illustrates the system according to the invention, which will now be described in detail with reference to the figure. As the figure shows, the system comprises an identifying unit adapted so as to identify a first vehicle and a second vehicle for inclusion in a common platoon. "First vehicle" refers to a vehicle that located ahead of the second vehicle along the route. "Identifying" means here that the identifying unit registers that there is a vehicle in its proximity. … According to another embodiment, the identifying unit is adapted so as to receive information from vehicles wirelessly. Said information comprises, for example, the position, velocity and planned route of the vehicle, as well as vehicle characteristics such as model and size. … As described above, the identifying unit can also be adapted so as to determine vehicle parameters comprising vehicle characteristics for the respective vehicles, whereupon the identification signals will indicate same. The analysis unit according to one embodiment is then adapted so as to analyze whether said vehicles are qualified for inclusion in a platoon, based on criteria for the respective characteristics of the vehicles. Examples of vehicle characteristics include: vehicle model, vehicle size, vehicle weight, load size, load weight. There are various known criteria for determining when two vehicles are suited for inclusion in a common platoon. The Examiner interprets this information as what classifies the first and second vehicles according to their identified “type,” which can be used to determine whether they are eligible for entering into a platoon. See at least page 6, lines 1-15 and pages 7 and 8, lines 29-32 and 1-6 respectively and Figs. 1-2);
and the type information of the moving object including information for identifying the moving objects of a first type capable of functioning as a leader and the moving objects of a second type incapable of functioning as the leader (See the above reasons for citing at least page 6, lines 1-15 and pages 7 and 8, lines 29-32 and 1-6 respectively and Figs. 1-2).
Regarding claim 7, Sandberg does not disclose, among the moving objects of the first type, the moving object which has first transmitted the moving path information is selected as a leader moving object of the group.
However, Kim (US1) teaches, among the moving objects of the first type, the moving object which has first transmitted the moving path information is selected as a leader moving object of the group (see at least paragraphs [0099] and [0224-0225]).  
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate leadership assignment based on communication in Kim (US1) into the platooning system of Sandberg because both inventions are directed to enhancing the capabilities of vehicle platooning. This would help the system form platoons more efficiently by granting leadership to the first object that entered the range of the intelligent transportation system or its units.
Regarding claim 8, Sandberg does not disclose at least one of the moving objects existing in a predetermined time or distance range is grouped based on the first intelligent transportation system infrastructure.
However, KR (US1) teaches at least one of the moving objects existing in a predetermined time or distance range is grouped based on the first intelligent transportation system infrastructure (see at least paragraphs [0096], [0176], [0181], and [0190]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the predetermined distance communication of Kim (US1) into the platooning methods and system of Sandberg because both inventions are directed to enhancing the capabilities of vehicle platooning. This would help the vehicles communicate with road side units and group more efficiently into platoons.
Regarding claim 9, Sandberg discloses, when a group for platooning is set based on the first intelligent transportation system infrastructure, the moving object which has first passed through the preset range of the first intelligent transportation system infrastructure is selected as a leader moving object (“According to the embodiment illustrated in Figure 3, said identifying unit comprises at least one virtual measurement point, which is marked here as "P3" and adapted so as to identify said vehicles. … According to this embodiment, the server comprises the system according to the invention, and is adapted so as to generate at least one virtual measurement point P3. The advantage of having a virtual measurement point is, among other things, that the measurement point can be chosen arbitrarily, and requires no roadside units. … A virtual measurement point can, for example, be chosen by specifying the coordinates for a point in the system, whereupon measurements are related to said point. The measurement point is arranged at a suitable location along the road, for example on or before an extended stretch of road without exits. … Time and/or distance measuring is initiated when the first vehicle "1" passes the virtual measurement point P3.” The Examiner interprets this measuring point as generated by the identifying unit as a part of how the system identifies a first (lead) vehicle, and can be used to assign leadership upon passing that point or entering a certain radius along a stretch of road. See at least pages 10 and 11, lines 24-32 and 1-18 respectively).
Regarding claim 11, Sandberg discloses the moving object generates and provides the moving path information including at least one of size characteristics of the moving object, a loading weight, an autonomous driving level or braking characteristics (see at least pages 7 and 8, lines 29-32 and 1-6 respectively).
Regarding claim 12, Sandberg does not disclose providing an environment in which satisfaction information of platooning is capable of being input ; 
and receiving and storing or transmitting the satisfaction information of the platooning to the first intelligent transportation system infrastructure.
However, Kim (US1) teaches providing an environment in which satisfaction information of platooning is capable of being input (The Applicant describes “satisfaction information” as data provided by a driver or user regarding platooning formation and operation in the specification. Based on this interpretation, the Examiner sees at least paragraphs [0069-0072] as pertinent prior reference); 
and receiving and storing or transmitting the satisfaction information of the platooning to the first intelligent transportation system infrastructure (The Applicant describes “satisfaction information” as data provided by a driver or user regarding platooning formation and operation in the specification. Based on this interpretation, the Examiner sees at least paragraphs [0069-0072] as pertinent prior reference).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the user-provided information of Kim (US1) into the platooning methods and systems of Sandberg because both inventions are directed to enhancing the capabilities of vehicle platooning. This would allow the system to take user preferences or feedback into account before or during platooning operations.
Regarding claim 13, Sandberg does not disclose receiving a result of grouping the moving objects capable of platooning in consideration of the satisfaction information of the platooning.
However, Kim (US1) teaches receiving a result of grouping the moving objects capable of platooning in consideration of the satisfaction information of the platooning (The Applicant describes “satisfaction information” as data provided by a driver or user regarding platooning formation and operation in the specification. Based on this interpretation, the Examiner sees at least paragraphs [0069-0072] and [0097] as pertinent prior reference).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the user-provided information of Kim (US1) into the platooning methods and systems of Sandberg because both inventions are directed to enhancing the capabilities of vehicle platooning. This would allow the system to take user preferences or feedback into account before or during platooning operations.
Regarding claim 14, Sandberg discloses a moving object for performing platooning (see at least abstract), the moving object comprising: 
a transceiver configured to transmit and receive a signal (see at least page 8, lines 24-30); 
and a processor configured to control the transceiver (see at least page 13, lines 15-19), wherein the processor is configured to: 
set a moving path (see at least page 8, lines 8-19); 
determine whether platooning of the moving object is allowed (see at least page 8, line 8- page 9, line 6); 
transmit moving path information to a first intelligent transportation system infrastructure when the moving object approaches a preset range of the first intelligent transportation system infrastructure (see at least page 6, lines 2-15); 
receive platooning information from the first intelligent transportation system infrastructure (see at least pages 8, line 26- page 9, line 6); and 
perform platooning based on the platooning information (see at least page 9, lines 20-30 and page 11, line 24-page 12, line 13), 
wherein the first intelligent transportation system infrastructure is configured to receive moving path information from a plurality of moving objects passing through the first intelligent transportation system infrastructure and group those moving objects capable of platooning from among the plurality of moving objects (see at least page 6, line 17 – page 7, line 24). 
Sandberg does not explicitly teach that the grouping is based on the moving path information received from each of the plurality of moving objects or that the platooning is specifically directed to autonomous vehicles. 
However, Kim (US1) is directed toward the platooning of autonomous vehicles (see at least abstract), and teaches performing platooning based on the platooning information, wherein the first intelligent transportation system infrastructure groups ones of the moving objects capable of platooning from among the plurality of moving objects based on the moving path information received from each of the plurality of moving objects (see at least paragraphs [0200-0202] and Fig. 12).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the automated platooning functions of Kim (US1) into the platoon formation systems methods of Sandberg because both are directed to enhancing the capabilities of vehicle platooning. While Kim (US1) is directed to autonomous platooning and Sandberg is directed to manual platooning, Sandberg presents methods that predate Kim (US1) and are applicable to platooning autonomous vehicles. Therefore, it would be analogous to replace the manual vehicles presented in Sandberg with the autonomous vehicles presented in Kim (US1). One of ordinary skill in the art would be motivated to do this to help autonomous vehicles perform automated platooning.
Regarding claim 15, Sandberg discloses a method of controlling a moving object by an intelligent transportation system infrastructure based on platooning, the method comprising: 
receiving moving path information from a plurality of moving objects approaching within a preset range (see at least see at least page 6, line 17 – page 7, line 24; page 8, lines 8-19; and reasoning of claim 9 above for citing at least pages 10 and 11, lines 24-32 and 1-18 respectively); 
checking a group of the plurality of moving objects capable of platooning based on the received moving path information(see at least pages 8, line 26- page 9, line 6); 
and transmitting platooning information of the group of the plurality of moving objects capable of platooning (see at least page 6, lines 9-15).
Sandberg does not disclose the plurality of moving objects capable of platooning travel based on platooning information of the intelligent transportation system infrastructure. Additionally, Sandberg is not directed towards the platooning of autonomous vehicles.
However, Kim (US1) is directed towards the platooning of autonomous vehicles and teaches the plurality of moving objects capable of platooning travel based on platooning information of the intelligent transportation system infrastructure (see at least paragraphs [0200-0202] and Fig. 12).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the automated platooning functions of Kim (US1) into the platoon formation systems methods of Sandberg because both are directed to enhancing the capabilities of vehicle platooning. While Kim (US1) is directed to autonomous platooning and Sandberg is directed to manual platooning, Sandberg presents methods that predate Kim (US1) and are applicable to platooning autonomous vehicles. Therefore, it would be analogous to replace the manual vehicles presented in Sandberg with the autonomous vehicles presented in Kim (US1). One of ordinary skill in the art would be motivated to do this to help autonomous vehicles perform automated platooning.
Regarding claim 16, Sandberg does not disclose checking satisfaction information of the platooning from each of the moving objects; 
and grouping the moving objects capable of platooning based on the satisfaction information of the platooning.
However, Kim (US1) teaches checking satisfaction information of the platooning from each of the moving objects (The Applicant describes “satisfaction information” as data provided by a driver or user regarding platooning formation and operation in the specification. Based on this interpretation, the Examiner sees at least paragraphs [0069-0072] as pertinent prior reference); 
and grouping the moving objects capable of platooning based on the satisfaction information of the platooning (The Applicant describes “satisfaction information” as data provided by a driver or user regarding platooning formation and operation in the specification. Based on this interpretation, the Examiner sees see at least paragraphs [0069-0072] and [0097] as pertinent prior reference).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the user-provided information of Kim (US1) into the platooning methods and systems of Sandberg because both inventions are directed to enhancing the capabilities of vehicle platooning. This would allow the system to take user preferences or feedback into account before or during platooning operations.
Regarding claim 17, Sandberg discloses checking at least one of size characteristics and braking characteristics of each of the moving objects (see at least pages 7 and 8, lines 29-32 and 1-6 respectively); 
and grouping the moving objects capable of the platooning based on at least one of the size characteristic of each of the moving objects, a loading weight, an autonomous driving level or the braking characteristics (see at least pages 7 and 8, lines 29-32 and 1-6 respectively).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg in view of Kim (US1) and in further view of Adenwala (US 20190079659 A1).
Regarding claim 4, the combination of Sandberg and Kim (US1) does not disclose the first intelligent transportation system infrastructure: 
sets a time duration in which the moving path information is received; 
and performs the grouping for platooning based on the moving objects which have transmitted the moving path information within the time duration.
However, Adenwala teaches the first intelligent transportation system infrastructure: 
sets a time duration in which the moving path information is received (see at least paragraphs [0043-0044] and [0134-0135]); 
and performs the grouping for platooning based on the moving objects which have transmitted the moving path information within the time duration (see at least paragraphs [0043-0044] and [0134-0135]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the time-limited transmission and grouping of Adenwala into the combination of Sandberg and Kim (US1) because they are both directed to vehicle platooning systems using vehicle-to-infrastructure (V2I) to communicate to roadside units. This would help improve autonomous vehicle operations by communicating necessary information to the vehicles at a reduced latency (see paragraph [0044]).
Regarding claim 10, the combination of Sandberg and Kim (US1) does not disclose when, a group for platooning is set based on the first intelligent transportation system infrastructure, a plurality of the moving objects included in the group receives group identifier information from the first intelligent transportation system infrastructure; 
and communication between the moving objects in the group is performed based on the group identifier information.
However, Adenwala teaches, when a group for platooning is set based on the first intelligent transportation system infrastructure, a plurality of the moving objects included in the group receives group identifier information from the first intelligent transportation system infrastructure (see at least paragraph [0130]); 
and communication between the moving objects in the group is performed based on the group identifier information (see at least paragraph [0130]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the platoon group identification communication of Adenwala into the combination of Sandberg and Kim (US1) because they are both directed to vehicle platooning systems using vehicle-to-vehicle (V2V) to communicate to members of a given platoon. This would help platoon leaders and members communicate within a platoon and prevent miscommunication across platoons.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg in view of Kim (US1) and in further view of Kim (US 20200090521 A1). It is noted here that both Kim references have the same inventor, but the separate documents will be referenced by Kim (US1) and Kim (US2) respectively.
Regarding claim 18, the combination of Kim (KR) and Kim (US1) does not  disclose checking a residual travel distance of each of the moving objects; 
and grouping the moving objects capable of the platooning based on the residual travel distance of each of the moving objects.
However, Kim (US2) teaches checking a residual travel distance of each of the moving objects (see paragraphs [0192] and [0276]); 
and grouping the moving objects capable of the platooning based on the residual travel distance of each of the moving objects (see paragraphs [0192] and [0276]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the travel time estimation of Kim (US2) into the combination of Sandberg and Kim (US1) because all inventions are directed to enhancing the capabilities of vehicle platooning. This would help the system perform potential passing maneuvers should that be necessary to reach a destination at a certain time (see at least abstract of Kim (US2)).
Regarding claim 19, the combination of Sandberg and Kim (US1) does not disclose checking operation characteristics corresponding to each of the moving objects; 
and grouping the moving objects capable of the platooning based on the operation characteristics corresponding to each of the moving objects.
However, Kim (US2) teaches checking operation characteristics corresponding to each of the moving objects (see at least paragraphs [0155] and [0254-0256]); 
and grouping the moving objects capable of the platooning based on the operation characteristics corresponding to each of the moving objects (see at least paragraphs [0155], [0243], and [0254-0256]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the operation characteristic determination of Kim (US2) into the combination of Sandberg and Kim (US1) because all inventions are directed to enhancing the capabilities of vehicle platooning. This would help the system perform potential passing maneuvers should that be necessary to reach a destination at a certain time (see at least abstract of Kim (US2)).
Regarding claim 20, the combination of Sandberg and Kim (US1) does not disclose checking a traffic congestion degree of an area in which each of the moving objects moves; 
and determining a size of a platooning group capable of the platooning based on the traffic congestion degree.
However, Kim (US2) teaches checking a traffic congestion degree of an area in which each of the moving objects moves (see at least paragraphs [0252], [0275], and [0296]); 
and determining a size of a platooning group capable of the platooning based on the traffic congestion degree (see at least paragraphs [0252], [0275], and [0296]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the traffic congestion consideration of Kim (US2) into the combination of Sandberg and Kim (US1) because all are directed to enhancing the capabilities of vehicle platooning. This would help the platoon travel to its destination by a predetermined time without it contributing to potential traffic congestion (see paragraph [0238] of Kim (US2)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kutila et al. (WO 2018035145 A1) discloses methods and systems for reconfiguring a platoon, specifically changing which vehicle is the designated leader.
Kim (US 20200033887 A1) is the same inventor as previously mentioned, this application disclosing how to apply a blockchain to controlling vehicles in a platoon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666